ap-77,031
                                                                                       COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                SUSAN HAWK                                                             Transmitted 8/11/2015 9:22:48 AM
                                                                                         Accepted 8/11/2015 9:37:50 AM
                CRIMINAL DISTRICT ATTORNEY                                                               ABEL ACOSTA
                DALLAS COUNTY, TEXAS                                                                             CLERK




August 11, 2015

Abel Acosta, Clerk
Court of Criminal Appeals                                                          August 11, 2015
P.O. Box 12308, Capitol Station
Austin, TX 78711

RE:     Oral Argument in Cause No. AP-77,031
        Franklin Davis v. The State of Texas

Dear Mr. Acosta,

      I received your letter regarding oral argument in Davis v. State. I wish to
present argument on Issues 4 and 11, the issues defense counsel has requested
permission to argue.

Sincerely,

/s/ Rebecca D. Ott

Rebecca D. Ott
Assistant District Attorney
State Bar No. 24074842
Frank Crowley Courts Building
133 N. Riverfront Blvd., LB-19
Dallas, Texas 75207-4399
(214) 653-3625




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600